Citation Nr: 0639696	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bi-polar disorder with post-traumatic 
stress disorder (PTSD) traits or alternatively PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1969 and from June 1969 to October 1970.  He also had active-
duty-for-training from April 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of October 2005.  This 
matter was originally on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  There is credible supporting evidence that the veteran 
experienced two claimed stressors during his tour of duty in 
the waters off the coast of Vietnam.   

3.  The medical evidence shows that veteran is diagnosed with 
PTSD and that such a diagnosis is based in part, on one of 
the stressors as verified by the RO.  


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service-connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In correspondence dated in	December 2005, the Appeals 
Management Center (AMC) provided notice to the veteran.  In 
this notice, the AMC informed the veteran of what the 
evidence must show to establish entitlement to service 
connection and explained what evidence VA would obtain and 
what evidence the veteran was responsible for obtaining.  By 
informing the veteran that it was his responsibility to 
ensure that VA received all requested records not in the 
possession of federal agencies, the AMC sufficiently conveyed 
the essence of the regulation.  Consequently, the Board finds 
that the requirement that VA request "any evidence in the 
veteran's possession" has been satisfied.  38 C.F.R. § 
3.159(b) (2006).  

In the December 2005 correspondence, the AMC also requested 
evidence from the veteran as required by the VCAA and 
directed by the Board in the remand of October 2005.  
Specifically, the AMC requested additional statements from 
the veteran regarding the alleged in-service stressors and 
any information regarding additional sources of treatment for 
the claimed disorder.  The AMC received a response to that 
request in December 2005.    

In correspondence dated in March 2006, the RO provided notice 
to the veteran of the disability rating and effective date 
elements of a service connection claim.  The case was 
subsequently reconsidered and a supplemental statement of the 
case (SSOC), dated in June 2006, was issued.  This notice 
satisfied the VCAA requirements specifically identified by 
the Court in Dingess/Hartman.  The Board finds that the 
veteran has been given adequate opportunity to respond to 
this notice.

In addition to providing the appropriate notice and 
requesting additional information from the veteran, the AMC 
and the RO provided assistance to the veteran as directed in 
the Board remand.  Specifically, the Board requested from the 
Social Security Administration the veteran's records 
generated by that agency and medical records upon which that 
agency relied in making its determinations.  Those records 
have been associated with the veteran's claims file.  Also in 
response to the Board remand, the AMC requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC); the Board received a negative response.     

The Board also directed the RO to make specific findings 
regarding any claimed stressors that it was able to verify 
and then provide the veteran with a VA examination for the 
purpose of determining whether the veteran had a psychiatric 
condition that was related to any of the verified stressors.  
In the VA examination request, initiated in April 2006, the 
RO indicated that it had verified two stressors and that they 
were to be considered by the VA examiner.  The two verified 
stressors included a January 1970 incident in which a soldier 
was sucked into the intake of a jet and a May 1970 incident 
in which a pilot crashed a jet off the port side of a ship.  
A report from a subsequent VA examination, dated in April 
2006, showed that the VA examiner considered these two 
stressors. 

For reasons discussed above, the Board finds that the veteran 
has been properly notified as required by the VCAA and that 
the Board's remand has been satisfied.  Consequently, another 
remand is not necessary.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV 
(DSM-IV) as the governing criteria for diagnosing PTSD.  38 
C.F.R. § 4.125(a) (2006).   

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2006).  The phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Analysis

The veteran contends that he has PTSD as a result of several 
incidents that occurred while serving aboard the USS Ranger 
(CVA-61), a Forrestal class aircraft carrier that was part of 
the Seventh Fleet in the western Pacific Ocean.  The records 
show that during his tour onboard the USS Ranger, it made a 
deployment to the waters off the coast of Vietnam from 
December 1969 to May 1970.  The veteran currently claims 
experiencing two stressors while serving on the ship.  First, 
the veteran claims that at one point during his tour on the 
ship, he witnessed another soldier get sucked into a jet 
engine.  Second, the veteran claimed that he witnessed a 
plane crash into the water.  

Regarding the first criteria for establishing service 
connection for PTSD, the medical evidence reflects diagnoses 
of multiple psychiatric disorders.  This evidence includes 
treatment records from the Columbia, South Carolina VAMC 
reflecting diagnoses of chronic PTSD, bipolar disorder, and 
polysubstance abuse in full remission.  The medical records 
also include a mental status examination report prepared on 
behalf of the South Carolina Department of Vocational 
Rehabilitation/Disability Determination Services.  In that 
report, dated in October 2001, Dr. K.B. indicated the 
following diagnostic impressions: depressive disorder, 
polysubstance abuse disorder (in remission per client), and 
rule out bipolar disorder.

The AMC provided the veteran with a VA examination for the 
purpose of clarifying the veteran's PTSD diagnosis.  In a 
report of this examination, dated in April 2006, Dr. M.W., 
licensed clinical psychologist, confirmed the PTSD diagnosis 
using the DSM-IV criteria.  Dr. M.W. also confirmed that she 
had reviewed the veteran's claims file and considered the 
other diagnoses in making her own assessment.  The Board 
concludes that this satisfies the first criteria for the PTSD 
service connection claim.    
   
Having determined that the medical evidence shows a PTSD 
diagnosis in conformance with the DSM-IV criteria, the Board 
now considers the individual stressors.  As a preliminary 
matter, the Board first notes that the evidence fails to show 
that the veteran engaged in combat with the enemy.  The 
veteran's service records show that he served aboard a ship 
off the coast of Vietnam from December 1969 to May 1970 and 
that he earned the National Defense Medal.  This evidence, by 
itself, fails to show that the veteran personally 
participated in events constituting an actual fight or 
encounter with military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  Thus, verification of the claimed stressors can only 
be satisfied by corroborative evidence that substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressors.  Dizoglio, 9 Vet. App. at 166.  

The RO was able to verify two stressors as follows.  In 
response to the RO's request, the Center for Unit Records 
Research (CURR) verified that while aboard the USS Ranger the 
following occurred.  On January 3, 1970, Aviation Ordnanceman 
Third Class (AO3) J.B., was sucked into the intake of an A-7 
jet which caused multiple cuts and fractures throughout his 
body.  Records showed that this sailor received extensive 
treatment, but did not show that he died as a result of the 
injuries.  On May 3, 1970, Lieutenant Commander (LCDR) J.F. 
crashed in an A-7B jet just off the ship's port side.  
Records showed that this pilot was rescued.    

The VA examination report shows that Dr. M.W. linked the two 
claimed stressors to the veteran's PTSD.  The report, 
however, shows that Dr. M.W. considered the two claimed 
stressors as reported by the veteran and not as verified by 
the RO.  According to the report, the veteran's first 
reported stressor was seeing someone sucked into a jet engine 
while on the flight deck.  The veteran could not recall the 
man's name, but claimed that he worked in close proximity 
with him every day and felt like he knew him.  The veteran's 
second reported stressor, as considered by Dr. M.W., was that 
he witnessed a plane crash and that he saw the pilot's head 
floating in the water.  The veteran reported that he 
currently suffered from dreams of this.

Based on the stressors as reported by the veteran, Dr. M.W. 
concluded that the symptoms presented were consistent with a 
diagnosis of PTSD.  Further, Dr. M.W. concluded that the two 
stressors, as reported by the veteran, were "significant and 
severe enough to produce the symptoms."  Dr. M.W. stated 
that there was no evidence of any other psychiatric disorder 
presented by the veteran although there had been evidence 
presented by him in the past and he had received other 
diagnoses.  
   
The Board finds that although the report contains an error 
with respect to the incidents considered, it does contain 
sufficient evidence of a nexus between at least one of the 
stressors as verified by the RO.  In finding a link between 
the stressors and the veteran's PTSD, the Board dismisses the 
VA examiner's finding with regard to the stressor involving 
the plane crash.  The VA examiner was specifically asked to 
consider a jet crash off the ship's port side, after which 
the pilot was rescued and reported to have survived.  The VA 
examiner failed to do this and instead considered the event 
as the veteran described it; this included witnessing the 
pilot's death, which apparently never happened.  

Despite the erroneous reliance on the stressors as reported 
by the veteran, the VA examiner linked the PTSD, in part at 
least, to the first claimed stressor as verified by the RO.  
The VA examiner made no mention of the sailor's death and 
only stated that the veteran witnessed him sucked into an air 
engine.  There is nothing in the VA examiner's description of 
the stressor to indicate that she relied on particular 
circumstances of the event that did not occur.  The Board is 
mindful that the PTSD diagnosis was based on both stressors 
and that the VA examiner did not identify the extent to which 
each stressor was responsible for the symptoms, if such an 
apportionment was possible.  Despite this, the Board finds 
that because the PTSD diagnosis was at least partly 
attributed to a verified stressor, that service connection is 
warranted.  Reasonable doubt has been resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


